

GUARANTY AGREEMENT
 
     THIS GUARANTY AGREEMENT, dated as of the 28th day of January, 2011 (this
“Guaranty”), is made by KRISPY KREME DOUGHNUTS, INC., a North Carolina
corporation (the “Parent”), each of the undersigned Subsidiaries of KRISPY KREME
DOUGHNUT CORPORATION, a North Carolina corporation (the “Borrower”), and each
other Subsidiary of the Borrower that, after the date hereof, executes an
instrument of accession hereto substantially in the form of Exhibit A (a
“Guarantor Accession”; the undersigned and such other Subsidiaries of the
Borrower, collectively, the “Subsidiary Guarantors,” and together with the
Parent, the “Guarantors”), in favor of the Guaranteed Parties (as hereinafter
defined).Capitalized terms used herein without definition shall have the
meanings given to them in the Credit Agreement referred to below.
 
RECITALS
 
     A. The Borrower, the Parent, certain Lenders, and Wells Fargo Bank,
National Association, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”), are parties to a Credit Agreement, dated as of
January 28, 2011 (as amended, modified, restated or supplemented from time to
time, the “Credit Agreement”), providing for the availability of certain credit
facilities to the Borrower upon the terms and conditions set forth therein.
 
     B. It is a condition to the extension of credit to the Borrower under the
Credit Agreement that each Guarantor shall have agreed, by executing and
delivering this Guaranty, to guarantee to the Guaranteed Parties the payment in
full of the Guaranteed Obligations (as hereinafter defined). The Guaranteed
Parties are relying on this Guaranty in their decision to extend credit to the
Borrower under the Credit Agreement, and would not enter into the Credit
Agreement without this Guaranty.
 
     C. The Borrower and the Guarantors are engaged in related businesses and
undertake certain activities and operations on an integrated basis. As part of
such integrated operations, the Borrower, among other things, will advance to
the Subsidiary Guarantors from time to time certain proceeds of the Loans made
to the Borrower by the Lenders under the Credit Agreement. The Parent owns all
of the issued and outstanding equity interests in the Borrower. Each Guarantor
will therefore obtain benefits as a result of the extension of credit to the
Borrower under the Credit Agreement, which benefits are hereby acknowledged,
and, accordingly, desires to execute and deliver this Guaranty.
 

--------------------------------------------------------------------------------

 

STATEMENT OF AGREEMENT
 
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, to induce the Guaranteed Parties to enter into the Credit
Agreement and to induce the Lenders to extend credit to the Borrower thereunder,
each Guarantor hereby agrees as follows:
 
     1. Guaranty.
 
     (a) Each Guarantor hereby irrevocably, absolutely and unconditionally, and
jointly and severally:
 
     (i) guarantees (A) to the Lenders (including the Issuing Lender and the
Swingline Lender in their capacities as such) and the Administrative Agent
(together with any Lender (or any Affiliate of any Lender) in the capacity
described in clause (B) below, collectively, the “Guaranteed Parties”) the full
and prompt payment, at any time and from time to time as and when due (whether
at the stated maturity, by acceleration or otherwise), of all Obligations of the
Borrower under the Credit Agreement and the other Credit Documents, including,
without limitation, all principal of and interest on the Loans, all
Reimbursement Obligations, all fees, expenses, indemnities and other amounts
payable by the Borrower under the Credit Agreement or any other Credit Document
(including interest accruing after the filing of a petition or commencement of a
case by or with respect to the Borrower seeking relief under any Insolvency Laws
(as hereinafter defined), whether or not the claim for such interest is allowed
in such proceeding), and all Obligations that, but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due,
and (B) to each applicable Lender or Affiliate of any Lender in its capacity as
a Hedge Party under any Hedge Agreement that is required or permitted by the
Credit Agreement to be entered into by the Borrower (a “Permitted Hedge
Agreement”), all obligations of the Borrower under such Permitted Hedge
Agreement, in each case under (A) and (B) whether now existing or hereafter
created or arising and whether direct or indirect, absolute or contingent, due
or to become due (all liabilities and obligations described in this clause (i),
collectively, the “Guaranteed Obligations”); and
 
     (ii) agrees to pay the reasonable fees and expenses of counsel to, and
reimburse upon demand all reasonable costs and expenses incurred or paid by, (y)
any Guaranteed Party in connection with any suit, action or proceeding to
enforce or protect any rights of the Guaranteed Parties hereunder and (z) the
Administrative Agent in connection with any amendment, modification or waiver
hereof or consent pursuant hereto, and to indemnify and hold each Guaranteed
Party and its directors, officers, employees, agents and Affiliates harmless
from and against any and all claims, losses, damages, obligations, liabilities,
penalties, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) of any kind or nature whatsoever, whether direct,
indirect or consequential, that may at any time be imposed on, incurred by or
asserted against any such indemnified party as a result of, arising from or in
any way relating to this Guaranty or the collection or enforcement of the
Guaranteed Obligations; provided, however, that no indemnified party shall have
the right to be indemnified hereunder for any such claims, losses, costs and
expenses to the extent determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such indemnified party.
 
2
 

--------------------------------------------------------------------------------

 

     (b) Notwithstanding the provisions of subsection (a) above and
notwithstanding any other provisions contained herein or in any other Credit
Document:
 
     (i) no provision of this Guaranty shall require or permit the collection
from any Guarantor of interest in excess of the maximum rate or amount that such
Guarantor may be required or permitted to pay pursuant to applicable law; and
 
     (ii) the liability of each Subsidiary Guarantor under this Guaranty as of
any date shall be limited to a maximum aggregate amount (the “Maximum Guaranteed
Amount”) equal to the greatest amount that would not render such Guarantor’s
obligations under this Guaranty subject to avoidance, discharge or reduction as
of such date as a fraudulent transfer or conveyance under any Debtor Relief Laws
or any fraudulent transfer or fraudulent conveyance laws (collectively,
“Insolvency Laws”), in each instance after giving effect to all other
liabilities of such Guarantor, contingent or otherwise, that are relevant under
applicable Insolvency Laws (specifically excluding, however, any liabilities of
such Guarantor in respect of intercompany indebtedness to the Borrower or any of
its Affiliates to the extent that such indebtedness would be discharged in an
amount equal to the amount paid by such Guarantor hereunder, and after giving
effect as assets to the value (as determined under applicable Insolvency Laws)
of any rights to subrogation, contribution, reimbursement, indemnity or similar
rights of such Guarantor pursuant to (y) applicable law or (z) any agreement
(including this Guaranty) providing for an equitable allocation among such
Guarantor and other Affiliates of the Borrower of obligations arising under
guaranties by such parties).
 
     (c) The Subsidiary Guarantors desire to allocate among themselves, in a
fair and equitable manner, their obligations arising under this Guaranty.
Accordingly, in the event any payment or distribution is made hereunder on any
date by a Subsidiary Guarantor (a “Funding Guarantor”) that exceeds its Fair
Share (as hereinafter defined) as of such date, that Funding Guarantor shall be
entitled to a contribution from each of the other Subsidiary Guarantors in the
amount of such other Guarantor’s Fair Share Shortfall (as hereinafter defined)
as of such date, with the result that all such contributions will cause each
Subsidiary Guarantor’s Aggregate Payments (as hereinafter defined) to equal its
Fair Share as of such date. “Fair Share” means, with respect to a Subsidiary
Guarantor as of any date of determination, an amount equal to (i) the ratio of
(x) the Adjusted Maximum Guaranteed Amount (as hereinafter defined) with respect
to such Guarantor to (y) the aggregate of the Adjusted Maximum Guaranteed
Amounts with respect to all Subsidiary Guarantors, multiplied by (ii) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors hereunder in respect of the obligations guarantied. “Fair Share
Shortfall” means, with respect to a Subsidiary Guarantor as of any date of
determination, the excess, if any, of the Fair Share of such Guarantor over the
Aggregate Payments of such Guarantor. “Adjusted Maximum Guaranteed Amount”
means, with respect to a Subsidiary Guarantor as of any date of determination,
the Maximum Guaranteed Amount of such Guarantor, determined in accordance with
the provisions of subsection (b) above; provided that, solely for purposes of
calculating the “Adjusted Maximum Guaranteed Amount” with respect to any
Guarantor for purposes of this subsection (c), any assets or liabilities arising
by virtue of any rights to subrogation, reimbursement or indemnity or any rights
to or obligations of contribution hereunder shall not be considered as assets or
liabilities of such Guarantor. “Aggregate Payments” means, with respect to a
Subsidiary Guarantor as of any date of determination, the aggregate amount of
all payments and distributions made on or before such date by such Guarantor in
respect of this Guaranty (including, without limitation, in respect of this
subsection (c)). The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor. Each Funding Guarantor’s right of
contribution under this subsection (c) shall be subject to the provisions of
Section 4. The allocation among Subsidiary Guarantors of their obligations as
set forth in this subsection (c) shall not be construed in any way to limit the
liability of any Subsidiary Guarantor hereunder to the Guaranteed Parties.
 
3
 

--------------------------------------------------------------------------------

 

     (d) The guaranty of each Guarantor set forth in this Section is a guaranty
of payment as a primary obligor, and not a guaranty of collection. Each
Guarantor hereby acknowledges and agrees that the Guaranteed Obligations, at any
time and from time to time, may exceed the Maximum Guaranteed Amount of such
Guarantor and may exceed the aggregate of the Maximum Guaranteed Amounts of all
Guarantors, in each case without discharging, limiting or otherwise affecting
the obligations of any Guarantor hereunder or the rights, powers and remedies of
any Guaranteed Party hereunder or under any other Credit Document.
 
     2. Guaranty Absolute. Each Guarantor agrees that its obligations hereunder
and under the other Credit Documents to which it is a party are irrevocable,
absolute and unconditional, are independent of the Guaranteed Obligations and
any Collateral or other security therefor or other guaranty or liability in
respect thereof, whether given by such Guarantor or any other Person, and shall
not be discharged, limited or otherwise affected by reason of any of the
following, whether or not such Guarantor has notice or knowledge thereof:
 
     (i) any change in the time, manner or place of payment of, or in any other
term of, any Guaranteed Obligations or any guaranty or other liability in
respect thereof, or any amendment, modification or supplement to, restatement
of, or consent to any rescission or waiver of or departure from, any provisions
of the Credit Agreement, any other Credit Document or any agreement or
instrument delivered pursuant to any of the foregoing;
 
     (ii) the invalidity or unenforceability of any Guaranteed Obligations, any
guaranty or other liability in respect thereof or any provisions of the Credit
Agreement, any other Credit Document or any agreement or instrument delivered
pursuant to any of the foregoing;
 
     (iii) the addition or release of Guarantors hereunder or the taking,
acceptance or release of other guarantees of any Guaranteed Obligations or
additional Collateral or other security for any Guaranteed Obligations or for
any guaranty or other liability in respect thereof;
 
     (iv) any discharge, modification, settlement, compromise or other action in
respect of any Guaranteed Obligations or any guaranty or other liability in
respect thereof, including any acceptance or refusal of any offer or performance
with respect to the same or the subordination of the same to the payment of any
other obligations;
 
4
 

--------------------------------------------------------------------------------

 

     (v) any agreement not to pursue or enforce or any failure to pursue or
enforce (whether voluntarily or involuntarily as a result of operation of law,
court order or otherwise) any right or remedy in respect of any Guaranteed
Obligations, any guaranty or other liability in respect thereof or any
Collateral or other security for any of the foregoing; any sale, exchange,
release, substitution, compromise or other action in respect of any such
Collateral or other security; or any failure to create, protect, perfect,
secure, insure, continue or maintain any Liens in any such Collateral or other
security;
 
     (vi) the exercise of any right or remedy available under the Credit
Documents, at law, in equity or otherwise in respect of any Collateral or other
security for any Guaranteed Obligations or for any guaranty or other liability
in respect thereof, in any order and by any manner thereby permitted, including,
without limitation, foreclosure on any such Collateral or other security by any
manner of sale thereby permitted, whether or not every aspect of such sale is
commercially reasonable;
 
     (vii) any bankruptcy, reorganization, arrangement, liquidation, insolvency,
dissolution, termination, reorganization or like change in the corporate
structure or existence of the Borrower or any other Person directly or
indirectly liable for any Guaranteed Obligations;
 
     (viii) any manner of application of any payments by or amounts received or
collected from any Person, by whomsoever paid and howsoever realized, whether in
reduction of any Guaranteed Obligations or any other obligations of the Borrower
or any other Person directly or indirectly liable for any Guaranteed
Obligations, regardless of what Guaranteed Obligations may remain unpaid after
any such application; or
 
     (ix) any other circumstance that might otherwise constitute a legal or
equitable discharge of, or a defense, set-off or counterclaim available to, the
Borrower, any Guarantor or a surety or guarantor generally, other than the
occurrence of all of the following: (x) the payment in full in cash of the
Guaranteed Obligations (other than contingent and indemnification obligations
not then due and payable), (y) the termination of the Commitments and the
termination or expiration of all Letters of Credit under the Credit Agreement,
and (z) the termination of, and settlement of all obligations of the Borrower
under, each Permitted Hedge Agreement to which any Hedge Party is a party (the
events in clauses (x), (y) and (z) above, collectively, the “Termination
Requirements”).
 
     3. Certain Waivers. Each Guarantor hereby knowingly, voluntarily and
expressly waives:
 
     (i) presentment, demand for payment, demand for performance, protest and
notice of any other kind, including, without limitation, notice of nonpayment or
other nonperformance (including notice of default under any Credit Document with
respect to any Guaranteed Obligations), protest, dishonor, acceptance hereof,
extension of additional credit to the Borrower and of any of the matters
referred to in Section 2 and of any rights to consent thereto;
 
5
 

--------------------------------------------------------------------------------

 

     (ii) any right to require the Guaranteed Parties or any of them, as a
condition of payment or performance by such Guarantor hereunder, to proceed
against, or to exhaust or have resort to any Collateral or other security from
or any deposit balance or other credit in favor of, the Borrower, any other
Guarantor or any other Person directly or indirectly liable for any Guaranteed
Obligations, or to pursue any other remedy or enforce any other right; and any
other defense based on an election of remedies with respect to any Collateral or
other security for any Guaranteed Obligations or for any guaranty or other
liability in respect thereof, notwithstanding that any such election (including
any failure to pursue or enforce any rights or remedies) may impair or
extinguish any right of indemnification, contribution, reimbursement or
subrogation or other right or remedy of any Guarantor against the Borrower, any
other Guarantor or any other Person directly or indirectly liable for any
Guaranteed Obligations or any such Collateral or other security;
 
     (iii) any right or defense based on or arising by reason of any right or
defense of the Borrower or any other Person, including, without limitation, any
defense based on or arising from a lack of authority or other disability of the
Borrower or any other Person, the invalidity or unenforceability of any
Guaranteed Obligations, any Collateral or other security therefor or any Credit
Document or other agreement or instrument delivered pursuant thereto, or the
cessation of the liability of the Borrower for any reason other than the
satisfaction of the Termination Requirements;
 
     (iv) any defense based on any Guaranteed Party’s acts or omissions in the
administration of the Guaranteed Obligations, any guaranty or other liability in
respect thereof or any Collateral or other security for any of the foregoing,
and promptness, diligence or any requirement that any Guaranteed Party create,
protect, perfect, secure, insure, continue or maintain any Liens in any such
Collateral or other security;
 
     (v) any right to assert against any Guaranteed Party, as a defense,
counterclaim, crossclaim or set-off, any defense, counterclaim, claim, right of
recoupment or set-off that it may at any time have against any Guaranteed Party
(including, without limitation, failure of consideration, fraud, fraudulent
inducement, statute of limitations, payment, accord and satisfaction and usury),
other than compulsory counterclaims and other than the payment in full in cash
of the Guaranteed Obligations; and
 
     (vi) any defense based on or afforded by any applicable law that limits the
liability of or exonerates guarantors or sureties or that may in any other way
conflict with the terms of this Guaranty.
 
6
 

--------------------------------------------------------------------------------

 

     4. No Subrogation. Each Guarantor hereby waives, and agrees that it will
not exercise or seek to exercise, any claim or right that it may have against
the Borrower or any other Guarantor at any time as a result of any payment made
under or in connection with this Guaranty or the performance or enforcement
hereof, including any right of subrogation to the rights of any of the
Guaranteed Parties against the Borrower or any other Guarantor, any right of
indemnity, contribution or reimbursement against the Borrower or any other
Guarantor (including rights of contribution as set forth in Section 1(c)), any
right to enforce any remedies of any Guaranteed Party against the Borrower or
any other Guarantor, or any benefit of, or any right to participate in, any
Collateral or other security held by any Guaranteed Party to secure payment of
the Guaranteed Obligations, in each case whether such claims or rights arise by
contract, statute (including without limitation any Debtor Relief Law), common
law or otherwise; provided, however, that a Subsidiary Guarantor may enforce the
rights of contribution set forth in Section 1(c) after satisfaction of the
Termination Requirements. Each Guarantor further agrees that all indebtedness
and other obligations, whether now or hereafter existing, of the Borrower or any
other Subsidiary of the Borrower to such Guarantor, including, without
limitation, any such indebtedness in any proceeding under any Debtor Relief Law
and any intercompany receivables, together with any interest thereon, shall be,
and hereby are, subordinated and made junior in right of payment to the
Guaranteed Obligations; provided that at any time an Event of Default does not
exist, payments and distributions may be paid to (and received by) such
Guarantor. Each Guarantor further agrees that if any amount shall be paid to or
any distribution received by any Guarantor (i) on account of any such
indebtedness at any time after the occurrence and during the continuance of an
Event of Default, or (ii) on account of any rights of contribution at any time
prior to the satisfaction of the Termination Requirements, such amount or
distribution shall be deemed to have been received and to be held in trust for
the benefit of the Guaranteed Parties, and shall forthwith be delivered to the
Administrative Agent in the form received (with any necessary endorsements in
the case of written instruments), to be applied against the Guaranteed
Obligations, whether or not matured, in accordance with the terms of the
applicable Credit Documents and without in any way discharging, limiting or
otherwise affecting the liability of such Guarantor under any other provision of
this Guaranty. Additionally, in the event the Borrower or any other Credit Party
becomes a “debtor” within the meaning of the Bankruptcy Code, the Administrative
Agent shall be entitled, at its option, on behalf of the Guaranteed Parties and
as attorney-in-fact for each Guarantor, and is hereby authorized and appointed
by each Guarantor, to file proofs of claim on behalf of each relevant Guarantor
and vote the rights of each such Guarantor in any plan of reorganization, and to
demand, sue for, collect and receive every payment and distribution on any
indebtedness of the Borrower or such Credit Party to any Guarantor in any such
proceeding, each Guarantor hereby assigning to the Administrative Agent all of
its rights in respect of any such claim, including the right to receive payments
and distributions in respect thereof.
 
     5. Representations and Warranties. Each Guarantor hereby represents and
warrants to the Guaranteed Parties that, as to itself, all of the
representations and warranties relating to it contained in the Credit Agreement
are true and correct.
 
     6. Financial Condition of Borrower. Each Guarantor represents that it has
knowledge of the Borrower’s financial condition and affairs and that it has
adequate means to obtain from the Borrower on an ongoing basis information
relating thereto and to the Borrower’s ability to pay and perform the Guaranteed
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guaranty is in effect with respect to such
Guarantor. Each Guarantor agrees that the Guaranteed Parties shall have no
obligation to investigate the financial condition or affairs of the Borrower for
the benefit of any Guarantor nor to advise any Guarantor of any fact respecting,
or any change in, the financial condition or affairs of the Borrower that might
become known to any Guaranteed Party at any time, whether or not such Guaranteed
Party knows or believes or has reason to know or believe that any such fact or
change is unknown to any Guarantor, or might (or does) materially increase the
risk of any Guarantor as guarantor, or might (or would) affect the willingness
of any Guarantor to continue as a guarantor of the Guaranteed Obligations.
 
7
 

--------------------------------------------------------------------------------

 

     7. Payments; Application; Set-Off.
 
     (a) Each Guarantor agrees that, upon the failure of the Borrower to pay any
Guaranteed Obligations when and as the same shall become due (whether at the
stated maturity, by acceleration or otherwise), and without limitation of any
other right or remedy that any Guaranteed Party may have at law, in equity or
otherwise against such Guarantor, such Guarantor will, subject to the provisions
of Section 1(b), forthwith pay or cause to be paid to the Administrative Agent,
for the benefit of the Guaranteed Parties, an amount equal to the amount of the
Guaranteed Obligations then due and owing as aforesaid.
 
     (b) All payments made by each Guarantor hereunder will be made in Dollars
to the Administrative Agent, without set-off, counterclaim or other defense and,
in accordance with the Credit Agreement, free and clear of and without deduction
for any Taxes, each Guarantor hereby agreeing to comply with and be bound by the
provisions of the Credit Agreement in respect of all payments made by it
hereunder.
 
     (c) All payments made hereunder shall be applied in accordance with the
provisions of Section 2.12 of the Credit Agreement. For purposes of applying
amounts in accordance with this Section, the Administrative Agent shall be
entitled to rely upon any Guaranteed Party that has entered into a Permitted
Hedge Agreement with the Borrower for a determination (which such Guaranteed
Party agrees to provide or cause to be provided upon request of the
Administrative Agent) of the outstanding Guaranteed Obligations owed to such
Guaranteed Party under any such Permitted Hedge Agreement. Unless it has actual
knowledge (including by way of written notice from any such Guaranteed Party) to
the contrary, the Administrative Agent, in acting hereunder, shall be entitled
to assume that no Permitted Hedge Agreements or Guaranteed Obligations in
respect thereof are in existence between any Guaranteed Party and the Borrower.
If any Lender or Affiliate thereof that is a party to a Permitted Hedge
Agreement with the Borrower (the obligations of the Borrower under which are
Guaranteed Obligations) ceases to be a Lender or Affiliate thereof, such former
Lender or Affiliate thereof shall nevertheless continue to be a Guaranteed Party
hereunder with respect to the Guaranteed Obligations under such Permitted Hedge
Agreement.
 
     (d) In the event that the proceeds of any such sale, disposition or
realization are insufficient to pay all amounts to which the Guaranteed Parties
are legally entitled, the Guarantors shall be jointly and severally liable for
the deficiency, together with interest thereon at the highest rate specified in
any applicable Credit Document for interest on overdue principal or such other
rate as shall be fixed by applicable law, together with the costs of collection
and all other fees, costs and expenses payable hereunder.
 
8
 

--------------------------------------------------------------------------------

 

     (e) Upon and at any time after the occurrence and during the continuance of
any Event of Default, each Guaranteed Party and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Guaranteed Party or any such Affiliate to or for the credit
or the account of any Guarantor against any and all of the obligations of such
Guarantor now or hereafter existing under this Guaranty or any other Credit
Document to such Guaranteed Party, irrespective of whether or not such
Guaranteed Party shall have made any demand under this Guaranty or any other
Credit Document and although such obligations of such Guarantor may be
contingent or unmatured or are owed to a branch or office of such Guaranteed
Party different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of each Guaranteed Party and their respective
Affiliates under this subsection are in addition to other rights and remedies
(including other rights of setoff) that such Guaranteed Parties or their
respective Affiliates may have. Each Guaranteed Party agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
     8. No Waiver. The rights and remedies of the Guaranteed Parties expressly
set forth in this Guaranty and the other Credit Documents are cumulative and in
addition to, and not exclusive of, all other rights and remedies available at
law, in equity or otherwise. No failure or delay on the part of any Guaranteed
Party in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default. No course of dealing between any of the Guarantors and the
Guaranteed Parties or their agents or employees shall be effective to amend,
modify or discharge any provision of this Guaranty or any other Credit Document
or to constitute a waiver of any Default or Event of Default. No notice to or
demand upon any Guarantor in any case shall entitle such Guarantor or any other
Guarantor to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of any Guaranteed Party to
exercise any right or remedy or take any other or further action in any
circumstances without notice or demand.
 
     9. Enforcement. The Guaranteed Parties agree that, except as provided in
Section 7(e), this Guaranty may be enforced only by the Administrative Agent,
acting upon the instructions or with the consent of the Required Lenders as
provided for in the Credit Agreement, and that no Guaranteed Party shall have
any right individually to enforce or seek to enforce this Guaranty or to realize
upon any Collateral or other security given to secure the payment and
performance of the Guarantors’ obligations hereunder. The obligations of each
Guarantor hereunder are independent of the Guaranteed Obligations, and a
separate action or actions may be brought against each Guarantor whether or not
action is brought against the Borrower or any other Guarantor and whether or not
the Borrower or any other Guarantor is joined in any such action. Each Guarantor
agrees that to the extent all or part of any payment of the Guaranteed
Obligations made by any Person is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid by or on behalf
of any Guaranteed Party to a trustee, receiver or any other party under any
Insolvency Laws (the amount of any such payment, a “Reclaimed Amount”), then, to
the extent of such Reclaimed Amount, this Guaranty shall continue in full force
and effect or be revived and reinstated, as the case may be, as to the
Guaranteed Obligations intended to be satisfied as if such payment had not been
received; and each Guarantor acknowledges that the term “Guaranteed Obligations”
includes all Reclaimed Amounts that may arise from time to time.
 
9
 

--------------------------------------------------------------------------------

 

     10. Amendments, Waivers, etc. No amendment, modification, waiver, discharge
or termination of, or consent to any departure by any Guarantor from, any
provision of this Guaranty, shall be effective unless in a writing signed by the
Administrative Agent and such of the Lenders as may be required under the
provisions of the Credit Agreement to concur in the action then being taken, and
then the same shall be effective only in the specific instance and for the
specific purpose for which given.
 
     11. Addition, Release of Guarantors. Each Guarantor recognizes that the
provisions of the Credit Agreement require Persons that become Subsidiaries of
the Borrower and that are not already parties hereto to become Guarantors
hereunder by executing a Guarantor Accession, and agrees that its obligations
hereunder shall not be discharged, limited or otherwise affected by reason of
the same, or by reason of the Administrative Agent’s actions in effecting the
same or in releasing any Guarantor hereunder, in each case without the necessity
of giving notice to or obtaining the consent of any other Guarantor.
 
     12. Continuing Guaranty; Term; Successors and Assigns; Assignment;
Survival. This Guaranty is a continuing guaranty and covers all of the
Guaranteed Obligations as the same may arise and be outstanding at any time and
from time to time from and after the date hereof, and shall (i) remain in full
force and effect until satisfaction of all of the Termination Requirements
(provided that the provisions of Sections 1(a)(ii) and 4 shall survive any
termination of this Guaranty), (ii) be binding upon and enforceable against each
Guarantor and its successors and assigns (provided, however, that no Guarantor
may sell, assign or transfer any of its rights, interests, duties or obligations
hereunder without the prior written consent of the Lenders) and (iii) inure to
the benefit of and be enforceable by each Guaranteed Party and its successors
and assigns. Without limiting the generality of clause (iii) above, any
Guaranteed Party may, in accordance with the provisions of the Credit Agreement,
assign all or a portion of the Guaranteed Obligations held by it (including by
the sale of participations), whereupon each Person that becomes the holder of
any such Guaranteed Obligations shall (except as may be otherwise agreed between
such Guaranteed Party and such Person) have and may exercise all of the rights
and benefits in respect thereof granted to such Guaranteed Party under this
Guaranty or otherwise. Each Guarantor hereby irrevocably waives notice of and
consents in advance to the assignment as provided above from time to time by any
Guaranteed Party of all or any portion of the Guaranteed Obligations held by it
and of the corresponding rights and interests of such Guaranteed Party hereunder
in connection therewith. All representations, warranties, covenants and
agreements herein shall survive the execution and delivery of this Guaranty and
any Guarantor Accession.
 
     13. Waiver of Consequential Damages. To the fullest extent permitted by
applicable law, each Guarantor and each Related Party of any Guarantor shall not
assert, and each hereby waives, any claim against the Administrative Agent (and
any sub-agent thereof), each Lender, and each Related Party of any of the
foregoing persons, as applicable, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Guaranty,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof.
 
10
 

--------------------------------------------------------------------------------

 

     14. Governing Law; Consent to Jurisdiction; Appointment of Borrower as
Representative, Process Agent, Attorney-in-Fact.
 
     (a) This Guaranty shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (including Sections 5-1401
and 5-1402 of the New York General Obligations Law, but excluding all other
choice of law and conflicts of law rules).
 
     (b) Each Guarantor irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the courts of the State of
North Carolina sitting in Mecklenburg County and of the United States District
Court of the Western District of North Carolina, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Guaranty or any other Credit Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such state court or, to the fullest extent permitted by applicable
law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty or in any other Credit Document shall
affect any right that any Guaranteed Party may otherwise have to bring any
action or proceeding relating to this Guaranty or any other Credit Document
against any Guarantor or its properties in the courts of any jurisdiction.
 
     (c) Each Guarantor irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Guaranty or any other Credit Document in any court referred to
in Section 14(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
 
     (d) Each Guarantor hereby irrevocably designates and appoints the Borrower
as its designee, appointee and agent to receive on its behalf all service of
process in any such action or proceeding and any other notice or communication
hereunder, irrevocably consents to service of process in any such action or
proceeding by registered or certified mail directed to the Borrower at its
address set forth in the Credit Agreement (and service so made shall be deemed
to be completed upon the earlier of actual receipt thereof or three (3) business
days after deposit in the United States mails, proper postage prepaid and
properly addressed), and irrevocably agrees that service so made shall be
effective and binding upon such Guarantor in every respect and that any other
notice or communication given to the Borrower at the address and in the manner
specified herein shall be effective notice to such Guarantor. Nothing in this
Section shall affect the right of any party to serve legal process in any other
manner permitted by law or affect the right of any Guaranteed Party to bring any
action or proceeding against any Guarantor in the courts of any other
jurisdiction.
 
11
 

--------------------------------------------------------------------------------

 

     (e) Further, each Guarantor does hereby irrevocably make, constitute and
appoint the Borrower as its true and lawful attorney-in-fact, with full
authority in its place and stead and in its name, the Borrower’s name or
otherwise, and with full power of substitution in the premises, from time to
time in the Borrower’s discretion to agree on behalf of, and sign the name of,
such Guarantor to any amendment, modification or supplement to, restatement of,
or waiver or consent in connection with, this Guaranty, any other Credit
Document or any document or instrument pursuant hereto or thereto, and to take
any other action and do all other things on behalf of such Guarantor that the
Borrower may deem necessary or advisable to carry out and accomplish the
purposes of this Guaranty and the other Credit Documents. The Borrower will not
be liable for any act or omission nor for any error of judgment or mistake of
fact unless the same shall occur as a result of the gross negligence or willful
misconduct of the Borrower. This power, being coupled with an interest, is
irrevocable by any Guarantor for so long as this Guaranty shall be in effect
with respect to such Guarantor. By its signature hereto, the Borrower consents
to its appointment as provided for herein and agrees promptly to distribute all
process, notices and other communications to each Guarantor.
 
     15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
     16. Notices. All notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows: (a) if
to any Guarantor, in care of the Borrower and at the Borrower’s address for
notices set forth in the Credit Agreement, and (b) if to any Guaranteed Party,
at its address for notices set forth in the Credit Agreement; in each case, as
such addresses may be changed from time to time pursuant to the Credit
Agreement, and with copies to such other Persons as may be specified under the
provisions of the Credit Agreement. Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered through electronic
communications to the extent provided in the Credit Agreement shall be effective
as provided therein.
 
     17. Severability. To the extent any provision of this Guaranty is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Guaranty in any jurisdiction.
 
12
 

--------------------------------------------------------------------------------

 

     18. Construction. The headings of the various sections and subsections of
this Guaranty have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof. Unless the
context otherwise requires, words in the singular include the plural and words
in the plural include the singular.
 
     19. Counterparts; Effectiveness. This Guaranty may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. This Guaranty shall
become effective, as to any Guarantor, upon the execution and delivery by such
Guarantor of a counterpart hereof or a Guarantor Accession.
 
13
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the parties have caused this Guaranty to be executed
under seal by their duly authorized officers as of the date first above written.
 
KRISPY KREME DOUGHNUT
CORPORATION
    By:      /s/ Douglas R. Muir Name:  Douglas R. Muir Title: Chief Financial
Officer


KRISPY KREME DOUGHNUTS, INC.
    By:      /s/ Douglas R. Muir Name:  Douglas R. Muir Title: Chief Financial
Officer


KRISPY KREME CANADA, INC.
    By:      /s/ Douglas R. Muir Name:  Douglas R. Muir Title: Vice President


HDN DEVELOPMENT CORPORATION
    By:      /s/ H. Clark Beeson, III Name:  H. Clark Beeson, III Title:
President



(Signatures continue on following page)
 
[Signature Page to Guaranty Agreement]
 

--------------------------------------------------------------------------------

 

SOUTHERN DOUGHNUTS, LLC
    By:      KRISPY KREME MANAGEMENT I, LLC,   as authorized Manager        
By:      KRISPY KREME DOUGHNUT     CORPORATION, as authorized     Member        
  By:      /s/ Douglas R. Muir     Name:  Douglas R. Muir     Title: Chief
Financial Officer


NORTHEAST DOUGHNUTS, LLC
    By:      KRISPY KREME MANAGEMENT I, LLC,   as authorized Manager        
By:      KRISPY KREME DOUGHNUT     CORPORATION, as authorized     Member        
  By:      /s/ Douglas R. Muir     Name:  Douglas R. Muir     Title: Chief
Financial Officer


KK CANADA HOLDINGS, INC.
    By:      /s/ Douglas R. Muir Name:  Douglas R. Muir Title: President



(Signatures continue on following page)
 
[Signature Page to Guaranty Agreement]
 

--------------------------------------------------------------------------------

 

SOUTHWEST DOUGHNUTS, LLC
    By:      KRISPY KREME MANAGEMENT I, LLC,   as authorized Manager        
By:      KRISPY KREME DOUGHNUT     CORPORATION, as authorized     Member        
  By:      /s/ Douglas R. Muir     Name:  Douglas R. Muir     Title: Chief
Financial Officer


PANHANDLE DOUGHNUTS, LLC
    By:      KRISPY KREME MANAGEMENT I, LLC,   as authorized Manager By:     
KRISPY KREME MANAGEMENT II,   LLC, as Authorized Manager         By:      KRISPY
KREME DOUGHNUT     CORPORATION, as authorized     Member of Krispy Kreme    
Management I, LLC and Krispy     Kreme Management II, LLC           By:      /s/
Douglas R. Muir     Name:  Douglas R. Muir     Title: Chief Financial Officer


KRISPY KREME MANAGEMENT I, LLC
    By:      KRISPY KREME DOUGHNUT   CORPORATION, as authorized Member       By:
     /s/ Douglas R. Muir   Name:  Douglas R. Muir   Title: Chief Financial
Officer



(Signatures continue on following page)
 
[Signature Page to Guaranty Agreement]
 

--------------------------------------------------------------------------------

 

KRISPY KREME MANAGEMENT II, LLC
    By:      KRISPY KREME DOUGHNUT   CORPORATION, as authorized Member       By:
     /s/ Douglas R. Muir   Name:  Douglas R. Muir   Title: Chief Financial
Officer


RIGEL HOLDING, LLC
    By:      SOUTHWEST DOUGHNUTS, LLC, as   authorized Manager         By:     
KRISPY KREME MANAGEMENT     I, LLC, as authorized Manager             By: KRISPY
KREME       DOUGHNUT       CORPORATION, as       authorized Member            
By:      /s/ Douglas R. Muir     Name:  Douglas R. Muir     Title: Chief
Financial Officer


NORTH TEXAS DOUGHNUTS, L.P.
    By:      KRISPY KREME DOUGHNUT   CORPORATION, its General Partner       By:
     /s/ Douglas R. Muir   Name:  Douglas R. Muir   Title: Chief Financial
Officer



[Signature Page to Guaranty Agreement]
 

--------------------------------------------------------------------------------

 

Accepted and agreed to:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 

By:      /s/ Michael L. Rogers Name:  Michael L. Rogers Title: Senior Vice
President

 
[Signature Page to Guaranty Agreement]
     

--------------------------------------------------------------------------------

 

EXHIBIT A
 
GUARANTOR ACCESSION
 
     THIS GUARANTOR ACCESSION (this “Accession”), dated as of _____________,
____, is executed and delivered by [NAME OF NEW GUARANTOR], a ______________
corporation (the “New Guarantor”), pursuant to the Guaranty Agreement referred
to hereinbelow.
 
     Reference is made to the Credit Agreement, dated as of January 28, 2011,
among Krispy Kreme Doughnut Corporation (the “Borrower”), Krispy Kreme
Doughnuts, Inc. (the “Parent”), the Lenders party thereto, and the
Administrative Agent (as amended, modified, restated or supplemented from time
to time, the “Credit Agreement”). In connection with and as a condition to the
initial and continued extensions of credit under the Credit Agreement, the
Parent, the Borrower and certain of its Subsidiaries have executed and delivered
a Guaranty Agreement, dated as of January __, 2011 (as amended, modified,
restated or supplemented from time to time, the “Guaranty Agreement”), pursuant
to which the Parent and such Subsidiaries have guaranteed the payment in full of
the obligations of the Borrower under the Credit Agreement and the other Credit
Documents (as defined in the Credit Agreement). Capitalized terms used herein
without definition shall have the meanings given to them in the Guaranty
Agreement.
 
     The Borrower has agreed under the Credit Agreement to cause each of its
future Domestic Subsidiaries to become a party to the Guaranty Agreement as a
guarantor thereunder. The New Guarantor is a Domestic Subsidiary of the
Borrower. The New Guarantor will obtain benefits as a result of the continued
extension of credit to the Borrower under the Credit Agreement, which benefits
are hereby acknowledged, and, accordingly, desire to execute and deliver this
Accession. Therefore, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to induce the Lenders to continue to extend credit to the
Borrower under the Credit Agreement, the New Guarantor hereby agrees as follows:
 
     1. The New Guarantor hereby joins in and agrees to be bound by each and all
of the provisions of the Guaranty Agreement as a Guarantor thereunder. In
furtherance (and without limitation) of the foregoing, pursuant to Section 1 of
the Guaranty Agreement, the New Guarantor hereby irrevocably, absolutely and
unconditionally, and jointly and severally with each other Guarantor, guarantees
to the Guaranteed Parties the full and prompt payment, at any time and from time
to time as and when due (whether at the stated maturity, by acceleration or
otherwise), of all of the Guaranteed Obligations, and agrees to pay or reimburse
upon demand all other obligations of the Guarantors under the Guaranty
Agreement, all on the terms and subject to the conditions set forth in the
Guaranty Agreement.
 
     2. The New Guarantor hereby represents and warrants that after giving
effect to this Accession, each representation and warranty related to it
contained in the Credit Agreement is true and correct with respect to the New
Guarantor as of the date hereof.
 

--------------------------------------------------------------------------------

 

     3. This Accession shall be a Credit Document (within the meaning of such
term under the Credit Agreement), shall be binding upon and enforceable against
the New Guarantor and its successors and assigns, and shall inure to the benefit
of and be enforceable by each Guaranteed Party and its successors and assigns.
This Accession and its attachments are hereby incorporated into the Guaranty
Agreement and made a part thereof.
 
     IN WITNESS WHEREOF, the New Guarantor has caused this Accession to be
executed under seal by its duly authorized officer as of the date first above
written.
 
[NAME OF NEW GUARANTOR]
    By:       Title:   


2
 

--------------------------------------------------------------------------------